[gladstonelandsutteravenu001.jpg]
CERTAIN INFORMATION IDENTIFIED BY BRACKETED ASTERISKS ([*****]) HAS BEEN OMITTED
FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED. AGREEMENT OF PURCHASE AND SALE (Sutter Avenue
Coalinga CA – East Parcels/Phase 1) THIS AGREEMENT (the “Agreement”) is made as
of the 19th day of April 2019 (the “Effective Date”), between RTS Orchards, LLC,
a California limited liability company (the “Seller”) and Gladstone Land
Corporation, a Maryland corporation (the “Purchaser”). WHEREAS, Seller has
agreed to sell and Purchaser has agreed to purchase the Property (as hereinafter
defined); NOW, THEREFORE, in consideration of the agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows: 1. Certain Definitions.
For purposes of this Agreement, the following terms shall have the following
definitions: “Broker” shall mean London Properties, Ltd., its agents and
officers. “Broker’s Address” shall mean: London Properties Ltd. a California
corporation (BRE #00463722) Greg Squires, Broker Cameron Kay, Agent (BRE
#01932246)) Ken Neufeld, Agent (BRE #00788084) (559) 577-2062 (Cameron Kay)
Email: ckay@londonproperties.com (Cameron Kay) 6442 N. Maroa Ave. Fresno, CA
93704 “Broker Disclosures” means the statutory disclosures attached hereto as
Exhibit “G”. “Closing Date” shall mean the date that is ten (10) days following
the expiration of the Inspection Period, or such earlier date as the parties may
agree. “Contracts” shall mean, collectively, any and all leases, service,
maintenance, management or other contracts or agreements with third parties
relating to or affecting the Property. “Crop Year” shall mean the twelve (12)
month period beginning on November 1 and ending on October 31 of the next
calendar year. -1-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu002.jpg]
“Due Diligence Materials” shall mean those materials and information more
particularly described on Exhibit C attached hereto and incorporated by
reference herein. “Earnest Money” shall mean the sum of Two Hundred Fifty
Thousand and NO/100 Dollars ($250,000.00), together with all interest accrued
thereon. “GAP” shall mean good agricultural practices. “Government Payments”
shall mean all federal, state and local government payments, benefits and
entitlements associated with or applicable to the Property or any crops grown
thereon, including without limitation any applicable direct payments or
counter-cyclical payments under the Farm Security and Rural Investment Act of
2002, as amended. “Inspection Period” shall mean the period beginning on the
Effective Date and ending at 5:00 p.m. local time at the Property on [*****]
after the Effective Date. Notwithstanding the foregoing, Purchaser may extend
the Inspection Period by [*****] additional days by written notice to Seller
prior to expiration of the initial Inspection Period. “Improvements” shall mean
all buildings, structures, gates, fences, roads, levees, ditches, grain bins,
silos, other storage bins, together with all other appurtenances or other
facilities currently existing on the Property, including without limitation all
Irrigation Equipment. “Irrigation Equipment” shall mean all below ground,
surface and above ground irrigation equipment at the Property, including without
limitation water wells, structures, pumps, motors, casings, risers, above and
below ground pipes and pipelines, culverts, overhead or drip irrigation
equipment, and pivot irrigation equipment, and all related power and control
units and systems, as applicable. All the Irrigation Equipment shall be deemed
to be part of the Improvements to be conveyed to Purchaser. “Land” shall mean
shall mean that certain real property located in Fresno County, State of
California, comprising approximately 1,004.82 gross acres with such acreage
derived from Fresno County Assessor’s records (including, without limitation,
approximately 911.02 acres planted to pistachios), all as more particularly
described on Exhibit A attached hereto and incorporated herein by reference,
together with trees located thereon and all other rights (including without
limitation mineral rights, timber rights and development rights), easements,
hereditaments and appurtenances thereunto belonging. “Lease” shall mean an
agricultural lease to be entered into by Purchaser, or its assignee, and Tenant,
in substantially the form attached hereto as Exhibit F. “Personal Property”
shall mean any personal property used by Seller in conducting farming operations
at the Property that will be conveyed to Purchaser as part of this transaction,
if any, that is described on Exhibit B attached hereto and incorporated by
reference herein. -2-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu003.jpg]
“Phase 2 Agreement” shall mean the transaction between Seller and Purchaser
evidenced by that Agreement entitled “Agreement of Purchase and Sale (Sutter
Avenue Coalinga CA – West Parcels/Phase 2)” of even date herewith. “[*****]
Membership Interest” shall mean 47% (measured as of the Effective Date) of
Seller’s membership interest in [*****] Water Conveyance Partners, LLC, a
California limited liability company which owns certain irrigation pipelines
used from time to time to convey irrigation water to the Property. “Property”
shall mean the Land, Improvements, and any Personal Property, specifically
including without limitation all Water Rights and the [*****] Membership
Interest. Notwithstanding the foregoing or anything herein to the contrary, the
parties acknowledge and agree that the crop currently growing on the Land is not
a part of the Property to be conveyed at Closing, and the owner thereof, RTS
AGRI BUSINESS, LLC a California limited liability company (“RTSAB, LLC”) shall
be entitled to retain such current crop of pistachios and all revenue generated
from the sale of the same. In addition, notwithstanding the foregoing or
anything herein to the contrary, the parties acknowledge and agree that the
Solar Improvements (defined below) are not a part of the property to be conveyed
at Closing and shall be retained by RTSAB, LLC, provided however that the Lease
shall contain a provision for the transfer of the Solar Improvements by RTSAB,
LLC to Purchaser (as landlord under the Lease) on the sixth (6th) anniversary of
the commencement of the Lease. “Purchase Price” shall mean the total amount of
Thirty Three Million and NO/100 dollars ($33,000,000.00), subject to adjustment
as set forth in this Agreement. “Purchaser’s Address” shall mean: Gladstone Land
Corporation Attention: Bill Reiman 1521 Westbranch Drive, Suite 200 McLean, VA
22102 (805) 377-7701 (T) Email: bill.r@gladstoneland.com With copy to: Gladstone
Land Corporation Attn: Joseph Van Wingerden 1521 Westbranch Drive, Suite 200
McLean, VA 22102 (703) 287-5914 (T) (703) 287-5915 (F) Email:
joe.v@gladstoneland.com -3-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu004.jpg]
With additional copy to: Bass Berry & Sims PLC Attention: Robert P. McDaniel,
Jr. 100 Peabody Place, Suite 900 Memphis, TN 38103 (901) 543-5946 (T) (888)
765-6437 (F) Email: rmcdaniel@bassberry.com “Seller’s Address” shall mean: RTS
Orchards, LLC Attention: Rod Stiefvater 4831 Calloway Drive, Suite 102
Bakersfield, CA 93312 Phone: (661) 829-5109 Email: rod@rtsag.com With a copy to:
Hal H. Bolen II Bolen Fransen Sawyers LLP 7405 N. First Street Fresno, CA 93720
Phone: 559-226-8177 Fax: 559-227-4971 Email: hhb@bolenfransen.com “Solar
Improvements” shall mean the items of solar equipment and related material
described on Exhibit E attached hereto and incorporated herein by reference.
“Tenant” shall mean RTSAB, LLC and CANOAS CREEK PISTACHIOS, LLC, a California
limited liability company (in formation as a wholly owned subsidiary of RTSAB,
LLC), jointly and severally as tenant under the Lease. “Title Company” shall
mean: Chicago Title Insurance Company Attn: Melodie T. Rochelle 2701 Emerywood
Parkway, Suite 200 Richmond, Virginia 23294 (804) 521-5713 (T) (804) 521-5756
(F) Email: melodie.rochelle@fnf.com -4-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu005.jpg]
“Water Rights” shall mean to the extent they are owned by Seller and appurtenant
to the Property, all groundwater rights (whether overlying, appropriative,
prescriptive or equitable), all rights or entitlements afforded to the Property
under the Sustainable Groundwater Management Act, and the right to any water
made available by the Pleasant Valley Water District as a district- wide water
supply to any portion of the Property located within such district. “Water
Rights” shall not include any separate contractor rights to use or acquire water
supplies held by Seller which are not tied to the Land. 2. Property. Seller
hereby agrees to sell and Purchaser, or its designee, hereby agrees to purchase
from Seller the Property. 3. Earnest Money. Within three (3) business days after
Effective Date, Purchaser shall deposit the Earnest Money with the Title Company
by wire transfer or certified or cashier’s check. The Earnest Money shall be
refundable to Purchaser in accordance with the terms, provisions and conditions
of this Agreement or released to Seller as Liquidated Damages in the event of
Purchaser’s default as provided in Section 19 below. 4. Purchase Price. At the
Closing, defined below, all Earnest Money shall be applied to the Purchase
Price, and the balance of the Purchase Price, subject to adjustments for credits
and debits as set forth in this Agreement, shall be deposited by Purchaser in
good funds by wire transfer to the Title Company. 5. Inspection Period; Refund
of Earnest Money; Due Diligence Materials. (a) Purchaser shall have until the
expiration of the Inspection Period to make such determinations with respect to
the Property as Purchaser deems appropriate and to elect to either continue or
terminate this Agreement, in Purchaser’s sole and absolute discretion, for any
reason or no reason. Purchaser may terminate this Agreement, and receive a full
refund of the Earnest Money, less $10.00 to be retained by Seller as
consideration for entering into this Agreement, by delivering written
termination notice to Seller at any time prior to expiration of the Inspection
Period. If Purchaser does not so terminate this Agreement, the Earnest Money
shall thereafter be refundable to Purchaser only as expressly otherwise set
forth in this Agreement, and this Agreement shall remain in effect. (b) Within
five (5) days after the Effective Date, Seller shall deliver to Purchaser at
Seller’s sole expense the Due Diligence Materials. If Purchaser fails to
purchase the Property for any reason, it will return all of the Due Diligence
Materials and all copies thereof. Purchaser will keep the Due Diligence
Materials confidential and disclose them only to such attorneys, accountants,
lenders and advisors as shall be necessary, in Purchaser’s reasonable
discretion, to properly evaluate them. Seller shall also promptly provide any
other documents or information in Seller’s possession or control relating to the
Property or any Contract, that is reasonably requested by Purchaser. 6. Costs
and Prorations. (a) Purchaser shall pay the costs of any Survey obtained by
Purchaser pursuant to Section 9 hereof, and the costs of any Phase I
environmental report and all other -5-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu006.jpg]
inspections and work performed or obtained by or for Purchaser in connection
with its inspection of the Property. Seller shall pay for preparation of the
grant deed, all documentary or transfer taxes, and recording costs applicable to
the grant deed, the premium for Purchaser’s CLTA Title Policy, defined below,
and any costs of production of the title search or abstract for the Property.
Purchaser shall pay all expenses incident to any financing obtained for the
purchase of the Property, including but not limited to any endorsement to the
Title Policy or a separate lender’s policy of title insurance required by
Purchaser’s lender, the premium for all endorsements to the Title Policy that
Purchaser desires to obtain, and, notwithstanding the foregoing or anything
herein to the contrary, the increase in the premium for the Title Policy
resulting from Purchaser’s election to obtain a 2006 ALTA form policy rather
than a CLTA form policy. All other closing costs shall be borne in accordance
with the custom in Fresno County, California. (b) The following shall be
prorated between the parties as of the Closing Date: (i) ad valorem property
taxes constituting a lien against the Property for the year in which the Closing
occurs and all other unpaid assessments with respect thereto, and (ii)
utilities, and operating expenses for the Property for the calendar month (or
other applicable period if such rents or other tenant charges are not paid
monthly) in which Closing occurs. In the event such proration is based upon a
previous year’s taxes or assessment, after Closing, at such time as any of the
taxes or assessments are capable of exact determination, the party having the
information permitting the exact determination shall send to the other party a
detailed report of the exact determination so made. Within thirty (30) days
after both Seller and Purchaser shall have received such report, Seller and
Purchaser shall adjust the amounts apportioned pursuant to the estimates made at
Closing to reflect the exact determinations contained in the report, and Seller
or Purchaser, as the case may be, shall pay to the other whatever amount shall
be necessary to compensate for the difference. Notwithstanding the foregoing,
the Lease is intended to “pass through” all of the foregoing costs and expenses
to Tenant, which is a wholly owned subsidiary of RTSAB, LLC, under the Lease,
after Closing. 7. Conditions Precedent to Purchaser’s Obligations. Seller
acknowledges that as a condition precedent to Purchaser’s obligations hereunder,
the following shall occur on or before the Closing Date (or any earlier date
indicated below), any of which conditions may be waived by Purchaser in its sole
discretion: (a) Purchaser shall have received a current Phase I environmental
assessment satisfactory to Purchaser prepared by a competent licensed
environmental engineer satisfactory to Purchaser. (b) There shall have been no
material adverse change to the financial condition of Tenant from the Effective
Date to Closing. (c) At or prior to Closing, the Tenant shall have executed and
delivered the Lease to Purchaser, and such Lease shall be in full force and
effect in accordance with its terms and conditions. (d) The Title Company shall
be irrevocably committed to issue upon Closing a 2006 ALTA form Owner’s Policy
of Title Insurance (the “Title Policy”), as evidenced by a “marked up” Title
Commitment, defined below, insuring Purchaser as owner of fee simple title -6-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu007.jpg]
to the Property subject only to Permitted Exceptions, in the amount of the
Purchase Price, and containing such endorsements as Purchaser shall have
requested. (e) Subject to Sections 14 and 15 below, there shall have been no
material adverse change in the condition of any of the Property (including
without limitation any Improvements) after expiration of the Inspection Period
and prior to the Closing Date. (f) Each of the other members of the [*****]
Pipeline Partnership, LLC shall have waived its right of first refusal to
purchase the [*****] Membership Interest. (g) Each and every representation and
warranty of Seller set forth in Section 11 shall be true and correct in all
material respects, and Seller shall not be in default under any of its other
obligations under this Agreement, as of Closing. 7.1 Conditions Precedent to
Seller’s Obligations. Purchaser acknowledges that as a condition precedent to
Seller’s obligations hereunder, the following shall occur on or before the
Closing Date (or any earlier date indicated below), any of which conditions may
be waived by Seller in its sole discretion: (a) Purchaser has performed all of
its obligations under this Agreement, including delivering the Earnest Money
Deposit and the balance of the Purchase Price into Escrow as herein provided.
(b) Purchaser is not in default under the material terms of this Agreement. (c)
At or prior to Closing, the Purchaser as Landlord shall have executed and
delivered the Lease to Seller and Tenant, and such Lease shall be in full force
and effect in accordance with its terms and conditions. (d) Each of the other
members of the [*****] Pipeline Partnership, LLC shall have waived its right of
first refusal to purchase the [*****] Membership Interest. (e) Each and every
representation and warranty of Purchaser set forth in Section 11.1 shall be true
and correct in all material respects, 8. Closing; Deed. (a) Subject to all
preconditions set forth herein, the closing or settlement (“Closing”) of the
transaction contemplated hereby, unless terminated in accordance with this
Agreement or as otherwise agreed upon by Purchaser and Seller, shall be held via
the mails, through the Title Company at 10:00 a.m. on the Closing Date or such
other place and time as the parties may agree in writing. (b) At Closing, Seller
shall convey to Purchaser good, marketable and insurable title to the Property
by grant deed acceptable to Purchaser and the Title Company (the “Deed”),
subject to (i) standard exceptions for real property taxes not yet due and
payable, and (ii) any other matters which are waived by, or acceptable to,
Purchaser pursuant to Section 10 below (the “Permitted Exceptions”). The Land
description in the Deed shall be the property -7-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu008.jpg]
description from Seller’s vesting deed(s); and further provided, that if
Purchaser obtains a Survey of the Property, Seller also agrees to execute and
deliver a recordable Quit Claim Deed to Purchaser at Closing using the Survey
description. 9. Survey. During the Inspection Period, Purchaser, at Purchaser’s
expense, may cause a survey of the Property to be prepared by a surveyor
selected by Purchaser (“Survey”). 10. Title. During the Inspection Period,
Purchaser shall procure a title insurance commitment in the amount of the
Purchase Price covering the Property issued by the Title Company (the “Title
Commitment”) and furnish a copy thereof to Seller. Purchaser shall have until
the expiration of the Inspection Period to object to any matters shown on the
Title Commitment or Survey by written notice to Seller (“Title Objection
Notice”). Purchaser may also object to any new matters thereafter revealed by a
title update by subsequent Title Objection Notice(s) to Seller. Within five (5)
business days after receipt of a Purchaser’s Title Objection Notice, Seller
shall either (i) deliver written notice to Purchaser of any title or Survey
objections which Seller elects not to cure, or (ii) cure or satisfy such
objections (or commence to cure or satisfy such objections as long as Seller
reasonably believes such objections may be cured or satisfied at least two (2)
business days prior to Closing). In the event that Seller does not deliver
written notice to Purchaser of any title or Survey objections which Seller
elects not to cure within such five (5) day period, Seller shall be deemed to
have elected to not cure all such objections. Within five (5) business days
after receipt of Seller’s written notification that Seller elects not to cure a
title or Survey objection, Purchaser may terminate this Agreement and receive a
full refund of the Earnest Money by delivering written notice thereof to Seller.
If Purchaser does not so terminate this Agreement, then any such title or Survey
objection which Seller elects not to cure shall be deemed waived by Purchaser
and shall be an additional Permitted Exception. If any objection which Seller
elects to cure is not satisfied by Seller at least two (2) business days before
the scheduled date of Closing, Purchaser shall have the right to terminate this
Agreement, in which case the Earnest Money shall be returned to Purchaser and
neither party shall have any further rights, obligations or duties under this
Agreement. If Seller does cure or satisfy the objections at least two (2)
business days prior to Closing, then this Agreement shall continue in effect.
Any exception to or defect in title which Purchaser shall elect to waive, or
which is otherwise acceptable to Purchaser, shall be deemed an additional
Permitted Exception to title at Closing. Seller covenants and agrees not to
alter or encumber in any way Seller’s title to the Property after the date
hereof. Notwithstanding anything in this Agreement to the contrary, Seller shall
cause any deed of trust, mortgage, deed to secure debt, judgment or other lien
for a liquidated sum encumbering the Property to be released at or before
Closing provided that, any such obligations actually satisfied and released by
application of Purchaser’s funds at the Closing will be deemed to have been
cured by Seller at least two (2) business days prior to Closing and shall not be
a justification for Purchaser to terminate this Agreement. 11. Seller’s
Representations and Warranties. As of the date hereof and as of the Closing Date
(as evidenced by Seller’s date down certificate to be provided at Closing),
Seller represents, warrants and covenants to Purchaser that: (a) Other than the
Lease, and an unrecorded lease to RTSAB, LLC which will not survive the closing
of the Phase 2 Agreement, there will be no parties in possession of any portion
of the Property as lessees, sub-lessees or otherwise, and no other party has
been granted -8-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu009.jpg]
an oral or written license, lease, option, purchase agreement or other right
pertaining to the use, purchase or possession of any portion of the Property. A
true, complete and correct copy of any Contracts affecting the Property and any
amendments thereto have been or will be furnished to Purchaser within five (5)
days after the Effective Date as part of the Due Diligence Materials, and there
are no Contracts which encumber or bind the Property or Seller which will be
binding on Purchaser, or which Purchaser will be required to assume at Closing,
or which will encumber or bind the Property at or after Closing. There are no
leasing brokerage agreements, leasing commission agreements or other agreements
providing for the payment of any amounts, and no commissions due, for leasing
activities with respect to the Property. (b) Seller shall cause Tenant to
execute and deliver the Lease at or prior to Closing. (c) The Seller has not
received notice of any default (and Seller has no knowledge of any default)
under any note, mortgage or deed of trust or other security interest or loan
document or indebtedness related to or secured by the Property. The execution
and delivery of this Agreement, the consummation of the transaction herein
contemplated and the compliance with the terms and provisions hereof will not
conflict with or (with or without notice or the passage of time or both) result
in a breach of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, loan agreement or instrument to which the Seller is a
party or by which the Seller or the Property is bound, any applicable regulation
or any judgment, order or decree of any court having jurisdiction over the
Seller or the Property. (d) The Seller has not received any notice, nor does
Seller have knowledge of any material violation of any ordinance, regulation,
law, statute, rule or restriction relating to the Property. (e) There are no
attachments, executions, assignments for the benefit of creditors, or voluntary
or involuntary proceedings in bankruptcy or under any applicable debtor relief
laws or any other litigation contemplated by or pending or to Seller’s
knowledge, threatened against the Seller or the Property. (f) Seller has been
duly organized and is validly existing under the laws of the State of
California. Seller has the full right and authority to enter into this Agreement
and to transfer all of the Property to be conveyed by Seller pursuant hereto and
to consummate or cause to be consummated the transactions contemplated herein to
be made by Seller. The person signing this Agreement on behalf of Seller is
authorized to do so. No other signatures or approvals are required to make this
Agreement fully enforceable by the Purchaser with respect to the Seller or the
Property. This Agreement constitutes, and all agreements and documents
contemplated hereby (when executed and delivered pursuant hereto) will
constitute, the valid and legally binding obligations of Seller, enforceable in
accordance with their respective terms. (g) The Seller has and will convey to
the Purchaser good, marketable and indefeasible title in fee simple to the
Property, subject only to the Permitted Exceptions. (h) Seller has no knowledge
of any pending condemnation or similar proceeding or assessment affecting the
Property or any part thereof, nor to the knowledge of the -9-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu010.jpg]
Seller is any such proceeding or assessment contemplated or threatened by any
governmental authority. There will be no claim against the Property or Purchaser
for or on account of work done, materials furnished, and utilities supplied to
the Property prior to the Closing Date by or at the request of Seller. To the
best of Seller’s knowledge, there are no public plans or proposals for changes
in road grade, access, or other municipal improvements which would adversely
affect the Property or result in any assessment; and no ordinance authorizing
improvements, the cost of which might be assessed against Purchaser or the
Property, is pending. (i) Except as disclosed in the Due Diligence Materials or
the Natural Hazards Disclosures, no Improvements on the Land are located within
the area determined to be within any flood hazard areas, including the 100-year
flood plain on the Flood Insurance Rate Map published by the Federal Emergency
Management Agency and/or by the United States Army Corps of Engineers and/or
Fresno County and/or the State of California. (j) Seller has not entered into
any agreement to dispose of its interest in the Property or any part thereof,
except for this Agreement. (k) Seller is not a party to any litigation which is
still pending, and Seller has no knowledge of any threatened litigation,
affecting or relating to the Property. (l) Neither the Seller, nor to Seller’s
knowledge, any other party has ever caused or permitted any “hazardous material”
(as hereinafter defined) to be placed, held, located, or disposed of on, under,
or at the Property or any part thereof in forms or concentrations which violate
applicable laws and regulations, and, to Seller’s knowledge, neither the
Property nor any part thereof has ever been used as a dump or storage site
(whether permanent or temporary) for any hazardous material. As used herein,
“hazardous material” means and includes any hazardous, toxic, or dangerous
waste, substance, or material defined as such in, or for purposes of, the
Comprehensive Environmental Response, Compensation Liability Act (42 U.S.C.
Section 9601, et seq., as amended) or any other “super fund” or “super lien” law
or any other Federal, State, or local statute, or law, ordinance, code, rule,
regulation, order or decree regulating, relating to, or imposing liability for
standards of conduct concerning any substance or material, as presently in
effect. To Seller’s knowledge, the Property currently contains three (3) above
ground fuel storage tanks which shall be retained by the owner thereof, and to
Seller’s knowledge, any other storage tanks previously located on the Property
(whether above ground or below ground), have been removed in accordance with the
requirements of all applicable laws. Without limiting the other provisions of
this Section 11(k), Seller has no knowledge of any release or spill of oil, fuel
or any other substance stored in storage tanks of any kind on the Property that
required reporting or formal cleanup under applicable law. (m) Seller shall use
a commercially reasonable good faith effort to obtain a waiver of the right of
first refusal to purchase the [*****] Membership Interest by all of the other
members of the [*****] Pipeline Partnership, LLC, and provide written
confirmation of the same to Purchaser and to Title Company, as soon as
reasonably practical after the Effective Date. Seller hereby indemnifies and
holds harmless Purchaser from and against any and all loss, expense (including
without limitation reasonable attorney fees), liability, cost, claim, -10-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu011.jpg]
demand, action, cause of action and suit arising out of or in any way related to
any breach of any representation, warranty, covenant or agreement of Seller in
this Agreement. For purposes of this Agreement, “Seller’s knowledge” or
“knowledge of the Seller” means the current actual knowledge without duty of
investigation of Rodney T. Stiefvater. 11.1 Purchaser’s Representations and
Warranties. As of the date hereof and as of the Closing Date (as evidenced by
Purchaser’s date down certificate to be provided at Closing), Purchaser
represents, warrants and covenants to Seller that: (a) Purchaser has been duly
organized and is validly existing under the laws of the State of Maryland and is
authorized to transact business in the State of California. Purchaser has the
full right and authority to enter into this Agreement and, at or prior to
Closing shall have obtained all other approvals necessary to acquire all of the
Property to be conveyed by Seller pursuant hereto and to consummate or cause to
be consummated the transactions contemplated herein to be made by Purchaser. The
person signing this Agreement on behalf of Purchaser is authorized to do so. No
other signatures or approvals are required to make this Agreement fully
enforceable against the Seller with respect to the Purchaser or the Property.
This Agreement constitutes, and all agreements and documents contemplated hereby
(when executed and delivered pursuant hereto) will constitute, the valid and
legally binding obligations of Purchaser, enforceable in accordance with their
respective terms. 12. Broker, Broker’s Commission and Broker’s Agency Election.
Purchaser and Seller each represent and warrant to the other that, with the
exception of the Broker set forth in this Section 12 engaged by Seller, such
party has not incurred an obligation to any other broker or agent in connection
with the transaction contemplated hereby. Seller shall pay Broker pursuant to a
separate agreement by and between Seller and Broker and covenants and agrees to
defend, indemnify and hold harmless the other party against and from any and all
loss, expense, liability, cost, claim, demand, damage, action, cause of action
and suit arising out of or in any manner relating to the alleged employment or
use by such party of any real estate broker or agent in connection Seller’s
agreement with Broker. In addition, each party hereby covenants and agrees to
defend, indemnify and hold harmless the other party against and from any and all
loss, expense, liability, cost, claim, demand, damage, action, cause of action
and suit arising out of or in any manner relating to the alleged employment or
use by such party of any other real estate broker or agent in connection with
this transaction. The provisions of this Section 12 shall survive the Closing of
this transaction. Purchaser and Seller hereby acknowledge that Broker has
provided Purchaser and Seller each a Disclosure Regarding Real Estate Agency
Relationship form (CAR form A.D.) and a Confirmation of Real Estate Agency
Relationships as required by California Civil Code. These forms include the
provisions of Civil Code sections 2079.13 to 2079.24. Purchaser and Seller each
hereby acknowledge and confirm that Broker has elected to represent the Seller
exclusively in this transaction. Purchaser and Seller are hereby advised that A
REAL ESTATE BROKER IS NOT QUALIFIED TO ADVISE ON REAL ESTATE. IF BUYER OR SELLER
DESIRE LEGAL ADVICE, CONSULT AN ATTORNEY. Purchaser in this transaction is and
has been and will continue to be represented by independent legal counsel who
has prepared and approved this Agreement. -11-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu012.jpg]
Seller’s Initials Purchaser’s Initials 13. Survey and Inspection; Condition of
the Property; Release. Purchaser and Purchaser’s agents, employees and
independent contractors shall have the right and privilege to enter upon the
Property during the Inspection Period to survey and inspect the Property and to
conduct soil borings, environmental assessment and toxic waste studies and other
geological, engineering, water or landscaping tests or studies or building
inspections, all at Purchaser’s sole cost and expense. Purchaser hereby
covenants and agrees to indemnify and hold harmless Seller from any and all
loss, liability, cost, claim, demand, damage, action, cause of action and suit
arising out of or in any manner related to the exercise by Purchaser of
Purchaser’s rights under this section (but not the existence of any condition
discovered in the course of Purchaser’s inspections and testing). Purchaser
shall: (a) keep the Land free and clear of all liens arising out of the
activities of Purchaser and/or Purchaser’s Agents at or on the Land; (b) repair
any and all damage to the Land caused by Purchaser or any Purchaser’s Agent or
by any tests or investigations conducted by, on behalf of, or at the direction
of Purchaser; and (c) protect, defend with counsel reasonably acceptable to
Seller, indemnify and hold Seller, its affiliates and their partners, managers,
members, employees, shareholders, agents, officers, directors and
representatives, harmless from and against any and all actions, liabilities,
claims, damages, losses, costs, and expenses arising out of or in any way
related to: (A) entry onto the Land or any activity thereon or with respect
thereto by Purchaser or Purchaser’s Agents; and (B) any breach by Purchaser or
Purchaser’s Agents of the provisions of this Section 13. Purchaser shall, at all
times during its activities on the Land, both during the Inspection Period and
until the Closing, obtain and keep in full force and effect the insurance
described below. In accordance with the following paragraph, prior to any entry
onto the Land under this Agreement, and as evidence of specified insurance
coverage, Purchaser shall deliver to Seller certificates of such insurance or,
at the request of Seller, copies of such insurance policies. Purchaser shall, at
its sole cost and expense, maintain in full force and effect during the term of
this Agreement, with companies acceptable to Seller, which acceptance shall not
be unreasonably withheld, the following insurance: (i) Workers Compensation
Insurance (at the minimum limit required by law) for all persons Purchaser hires
as employees of Purchaser in carrying out its activities on the Land; and (ii)
Commercial General Liability Insurance on an “occurrence” basis, covering the
activities of Purchaser and its agents, employees, contractors and Purchaser’s
Agents on the Land and any and all resulting injury to persons and damage to the
Land, with a combined single limit for bodily injury and property damage of not
less than One Million Dollars ($1,000,000) per occurrence. Such Commercial
General Liability Insurance policy shall include contractual indemnity coverage
for the indemnities of Purchaser given to Seller under this Section 13. Seller
shall be included as an additional insured under the coverage specified above.
-12-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu013.jpg]
Each insurance policy required under this Agreement shall: (i) be issued by
insurance carriers licensed and approved to do business in California, having a
general policyholders rating of not less than “A-” and financial rating of not
less than “VII” in the most current Best’s Insurance Report; (ii) contain a
provision that the policy shall not be subject to material alteration to the
detriment of Seller or Purchaser or cancellation without at least thirty (30)
days’ prior written notice being given to Seller by registered mail; (iii)
provide that such policy or policies and the coverage evidenced thereby are
primary and any insurance maintained by the additional insureds is
noncontributing with such primary coverage; and (iv) contain severability of
interest and cross liability clauses. In the event that before the end of the
Inspection Period, Purchaser elects not to pursue this transaction, (i) at
Seller’s request all due diligence materials provided to Purchaser by Seller
shall be returned to Seller or destroyed by Purchaser, and (ii) Purchaser shall
provide Seller with copies of all third party reports (excluding appraisals
ordered by a prospective lender) or surveys prepared in connection with the
Property, provided that Seller reimburses Purchaser for the cost of the same. In
the event any Inspection discloses any actual or potential finding which may
require reporting under any regulations or statute, then, to fullest extent
permitted by law, and unless Purchaser believes, in its sole discretion, that
Purchaser has an obligation to report, the Parties agree that Seller alone shall
determine the necessity and manner of such reporting, if any, and Seller will
defend, indemnify and hold Purchaser harmless form any liability, damage or
penalty resulting from Seller's reporting activities or failure to timely, fully
or accurately report as required. In addition to the foregoing, Seller will
deliver to Purchaser within ten (10) business days of the Effective Date, a
Natural Hazards Disclosure Statement (the “Natural Hazards Disclosure”) with
respect to the Property. Prior to the Close of Escrow, Purchaser shall
acknowledge receipt of the Natural Hazards Disclosure. (b) PURCHASER
ACKNOWLEDGES THAT THE PROPERTY HAS BEEN AN ACTIVE WORKING FARM FOR MANY YEARS.
PURCHASER SPECIFICALLY ACKNOWLEDGES THAT VARIOUS PETROLEUM PRODUCTS, FUEL,
GASOLINE AND CHEMICALS, INCLUDING FERTILIZERS, HERBICIDES AND PESTICIDES,
CUSTOMARILY USED IN FARMING, SOME OF WHICH MAY, AS OF THE DATE HEREOF, BE
CONSIDERED TO BE HAZARDOUS OR TOXIC, MAY HAVE BEEN USED, STORED, MIXED AND
APPLIED TO THE PROPERTY IN THE COURSE OF THE FARMING OR RANCHING ACTIVITIES
CONDUCTED THEREON OR ON ADJACENT PROPERTY. PURCHASER FURTHER ACKNOWLEDGES THAT,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANY OTHER DOCUMENT
PROVIDED FOR OR CONTEMPLATED HEREUNDER, SELLER, ITS AGENTS, OFFICERS, DIRECTORS,
EMPLOYEES AND OTHER PERSONS ACTING ON BEHALF OF SELLER HAVE MADE NO
REPRESENTATION OR WARRANTY OF ANY KIND AS TO THE PRECISE NUMBER OF ACRES OF THE
LAND, THE DEVELOPMENT POTENTIAL OF THE PROPERTY, THE CONDITION OF THE PROPERTY
OR THE SOIL, DRAINAGE CAPACITY, THE QUALITY, QUANTITY, VARIETY, VALUE OR
MARKETABILITY OF ANY PERMANENT PLANTINGS OR GROWING CROPS, THE EXISTENCE,
TRANSFERABILITY OR VALUE OF ANY MINERAL RIGHTS, OR THE -13-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu014.jpg]
CONDITION OF ANY IMPROVEMENTS, FIXTURES OR EQUIPMENT LOCATED ON THE LAND ON
WHICH PURCHASER HAS RELIED OR WILL RELY, DIRECTLY OR INDIRECTLY FOR ANY PURPOSE.
PURCHASER FURTHER ACKNOWLEDGES THAT PURCHASER IS PURCHASING THE PROPERTY SOLELY
IN RELIANCE ON PURCHASER'S OWN INVESTIGATION, AND THAT EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, HAVE BEEN MADE BY SELLER, OR SELLER'S AGENTS.
PURCHASER WILL ACQUIRE THE PROPERTY INCLUDING ANY IMPROVEMENTS, EQUIPMENT,
FIXTURES, AND PERSONAL PROPERTY CONVEYED BY SELLER “AS IS” AND WITHOUT EXPRESS
OR IMPLIED WARRANTY OF CONDITION, MERCHANTABILITY OR FITNESS. EXCEPT FOR
SELLER'S REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS AND
GUARANTEES EXPRESSLY STATED IN THE AGREEMENT AND IN ANY OTHER DOCUMENT PROVIDED
FOR OR CONTEMPLATED HEREUNDER: (A) SELLER HAS NOT MADE, DOES NOT MAKE, AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS, OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT, OR FUTURE, OF, AS
TO, CONCERNING, OR WITH RESPECT TO THE PROPERTY, INCLUDING WITHOUT LIMITATION
WITH RESPECT TO THE CONDITION AND SUITABILITY OF PERMANENT PLANTINGS, SOILS AND
DRAINAGE FOR THE GROWING OF AGRICULTURAL CROPS OR OTHER USES, OR THE QUANTITY OR
QUALITY OF WATER AVAILABLE TO THE PROPERTY, IF ANY; (B) TO THE MAXIMUM EXTENT
PERMITTED BYLAW, THE SALE OF THE PROPERTY (INCLUDING THE PERSONAL PROPERTY), AS
PROVIDED FOR HEREIN IS MADE ON AN “AS IS, WHERE IS” CONDITION AND BASIS WITH ALL
FAULTS, AND SELLER HAS NO OBLIGATION TO MAKE REPAIRS, REPLACEMENTS, ALTERATIONS
OR IMPROVEMENTS TO THE PROPERTY; (C) EXCEPT AS MAY OTHERWISE BE EXPRESSLY STATED
IN THIS AGREEMENT, SUCH “AS-IS” CONDITION INCLUDES, WITHOUT LIMITATION, THE
PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS, TOXIC SUBSTANCES, WASTE MATERIALS OR
OTHER SIMILARLY DESIGNATED SUBSTANCES OR MATERIALS (INCLUDING, WITHOUT
LIMITATION, OIL AND OTHER PETROLEUM PRODUCTS), AT, ON, UNDER OR ADJACENT TO THE
PROPERTY; (D) PURCHASER ASSUMES THE RISK OF ADVERSE PHYSICAL CONDITIONS
AFFECTING THE PROPERTY AND/OR ITS DEVELOPMENT, INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL CONDITIONS, WHICH PURCHASER DISCOVERED OR FAILED TO DISCOVER AS A
RESULT OF ITS INVESTIGATIONS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
SUCH “AS-IS” CONDITION EXTENDS TO LATENT AND PATENT DEFECTS AND CONDITIONS; AND
(V) TO THE MAXIMUM EXTENT PERMITTED BY LAW, PURCHASER WAIVES ANY AND ALL
STATUTORY RIGHTS FOR THE BENEFIT OF PURCHASER WITH RESPECT TO LATENT AND PATENT
DEFECTS AND CONDITIONS AFFECTING THE LAND. -14-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu015.jpg]
Seller and Purchaser have each initialed this Section 13(b) to further indicate
their awareness and acceptance of each and every provision hereof. Purchaser
Initials Seller Initials (c) Except as to claims for breach or default by Seller
of its obligations, representations, warranties, promises, covenants, agreements
and guaranties under this Agreement, Purchaser, on its own behalf, and on behalf
of anyone claiming by, through, or under Purchaser, hereby waives its right to
recover from and fully and irrevocably releases Seller and each of its
constituent members, and its and their managers and affiliates and all of their
respective trustees, managers, officers, agents, representatives, employees and
all of their respective successors and assigns (“Released Parties”) from any and
all claims that it may now have or thereafter acquire against any of the
Released Parties for any claims, costs, losses, liabilities, damages, expenses,
demands, actions or causes of action arising from or in any way related to any
property defects, errors, omissions or other conditions, latent or otherwise
(including, without limitation, environmental contamination, risks, conditions
and matters), related to or affecting the Property (or any portion thereof)
and/or any improvements located on or serving the Property (or any portion
thereof). This release includes claims of which Purchaser is presently unaware
or which Purchaser does not presently suspect to exist which, if known by
Purchaser, would materially affect Purchaser's release to Seller. Purchaser
specifically waives the provision of California Civil Code section 1542, which
provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER MUST
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED
PARTY.” In this connection and to the extent permitted by law, Purchaser hereby
agrees, represents, and warrants that Purchaser realizes and acknowledges that
factual matters now unknown to it may have given or may hereafter give rise to
causes of action, claims, demands, debts, controversies, damages, costs, losses,
liabilities and expenses which are presently unknown, unanticipated and
unsuspected, and Purchaser further agrees, represents and warrants that the
waivers and releases herein have been negotiated and agreed upon in light of
that realization and that Purchaser nevertheless hereby intends to release,
discharge, and acquit the Released Parties from any such unknown causes of
action, claims, demands, debts, controversies, damages, costs, losses,
liabilities and expenses which might in any way be included as a material
portion of the consideration given to Seller by Purchaser in exchange for
Seller's performance hereunder. Purchaser has initialed this paragraph to
further indicate its awareness and acceptance of each and every provision
hereof. -15-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu016.jpg]
_______________ Purchaser Initials 14. Eminent Domain. If, after the Effective
Date and prior to Closing, Seller shall receive notice of the commencement or
threatened commencement of eminent domain or other like proceedings against the
Property or any portion thereof, Seller shall immediately notify Purchaser in
writing, and Purchaser shall elect within thirty (30) days from and after such
notice, by written notice to Seller, one of the following: (a) not to close the
transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Purchaser and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such proceedings, in which event the
Purchase Price shall remain the same and Seller shall transfer and assign to
Purchaser at Closing all condemnation proceeds and rights to additional
condemnation proceeds, if any. If Purchaser elects to purchase after receipt of
such a notice, all actions taken by Seller with regard to such eminent domain
proceedings, including but not limited to, negotiations, litigation, settlement,
appraisals and appeals, shall be subject to the approval of Purchaser, which
approval shall not be unreasonably withheld. If Purchaser does not make such
election within the aforesaid time period, Purchaser shall be deemed to have
elected to close the transactions contemplated hereby in accordance with clause
(b) above. 15. Property Damage. If, after the Effective Date and prior to
Closing, the Property shall suffer significant damage as the result of fire or
other casualty, Seller shall immediately notify Purchaser in writing. In the
event said damage results in damage of the improvements situated on the Property
in the amount of One Hundred Thousand and No/100 Dollars ($100,000.00) or
greater, Purchaser shall have the right to elect within fifteen (15) days from
and after such notice, by written notice, one of the following: (a) not to close
the transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Purchaser and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such damage, in which event the
Purchase Price shall remain the same and Seller shall transfer and assign to
Purchaser at Closing all insurance proceeds received or to be received as a
result of such damage, and Purchaser shall receive a credit against the Purchase
Price for any insurance deductible or uninsured loss. If Purchaser does not make
such election within the aforesaid time period, Purchaser shall be deemed to
have elected to close the transactions contemplated hereby in accordance with
clause (b) above. In the event less than One Hundred Thousand and No/100 Dollars
($100,000.00) of damage to the improvements situated on the Property exists,
this Agreement shall remain in full force and effect, but, at Closing, Seller
shall transfer and assign to Purchaser all insurance proceeds received or to be
received as a result of such damage, and Purchaser shall receive a credit
against the Purchase Price for any insurance deductible or uninsured loss. 16.
Condition of Property. Subsequent to the Effective Date and prior to Closing,
Seller shall maintain the Property in accordance with its past practices and
ordinary maintenance, but shall not be required to provide any extraordinary
maintenance. 17. Operations. After the Effective Date and prior to the Closing
Date, Seller shall neither enter into any new, nor terminate, modify, extend,
amend or renew any existing, lease or -16-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu017.jpg]
service, management, maintenance, repair, employment, union, construction,
leasing or other contract or agreement affecting the Property unless Purchaser
has approved the same in writing. Seller shall cause any Contracts which
Purchaser elects in its discretion not to assume to be cancelled at or before
Closing. 18. Notice. Notices provided for in this Agreement must be (i)
delivered personally, (ii) sent by registered or certified mail, postage
prepaid, return receipt requested, (iii) sent via a reputable express courier,
or (iv) sent by electronic mail during normal business hours with a confirmation
copy delivered by another method permitted by this Section 18 other than
facsimile, addressed as set forth below. Notice sent by U.S. mail is deemed
delivered three days after deposit with the U.S. Postal Service. Notice sent by
a reputable express carrier is deemed received on the day receipted for by the
express carrier or its agent. Notice sent via electronic mail is deemed
delivered upon the entrance of such electronic mail into the information
processing system designated by the recipient’s electronic mail address set
forth below. The addresses of the parties to which notices are to be sent shall
be Purchaser’s Address or Seller’s Address, as applicable, as set forth in
Section 1 above. Any party shall have the right from time to time to change the
address to which notices to it shall be sent to another address, and to specify
two additional addresses to which copies of notices to it shall be mailed, by
giving to the other party at least ten (10) days prior notice of the changed
address or additional addresses. 19. Remedies. IF THIS TRANSACTION FAILS TO
CLOSE BY REASON OF PURCHASER’S WRONGFUL FAILURE TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT, THE EARNEST MONEY SHALL BE RETAINED BY SELLER AS LIQUIDATED
DAMAGES, THE PARTIES HEREBY ACKNOWLEDGING THAT SELLER’S ACTUAL DAMAGES IN SUCH
CIRCUMSTANCES WOULD BE DIFFICULT, IF NOT IMPOSSIBLE, TO DETERMINE, AND THAT THIS
LIQUIDATED DAMAGES PROVISION IS NOT UNREASONABLE UNDER THE CIRCUMSTANCES
EXISTING AS OF THE EFFECTIVE DATE. SELLER EXPRESSLY ACKNOWLEDGES AND AGREES THAT
RETENTION OF THE EARNEST MONEY AS PROVIDED FOR HEREIN SHALL BE SELLER’S SOLE AND
EXCLUSIVE REMEDY IN THE EVENT OF PURCHASER’S FAILURE TO PERFORM ITS OBLIGATIONS
HEREUNDER. BY THEIR INITIALS HERETO, SELLER AND PURCHASER SPECIFICALLY
ACKNOWLEDGE THEIR ACCEPTANCE AND APPROVAL OF THE FOREGOING LIQUIDATED DAMAGES
PROVISION. __________________ __________________ Seller Purchaser IF THIS
TRANSACTION FAILS TO CLOSE FOR ANY REASON OTHER THAN PURCHASER’S WRONGFUL
FAILURE TO PERFORM ITS OBLIGATIONS HEREUNDER, THE EARNEST MONEY SHALL PROMPTLY
BE REFUNDED TO PURCHASER. IN THE EVENT SELLER FAILS OR REFUSES TO CONVEY THE
PROPERTY IN ACCORDANCE WITH THE TERMS HEREOF OR OTHERWISE FAILS TO PERFORM ITS
OBLIGATIONS HEREUNDER, PURCHASER SHALL HAVE THE RIGHT TO A REFUND OF ALL EARNEST
MONEY, SPECIFIC PERFORMANCE AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE AT LAW
OR IN EQUITY FOR SELLER’S BREACH, ALL OF WHICH ARE RESERVED, -17-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu018.jpg]
CUMULATIVE, AND NONEXCLUSIVE. SELLER WAIVES THE RIGHT TO ASSERT THE DEFENSE OF
THE LACK OF MUTUALITY IN ANY SUIT FOR SPECIFIC PERFORMANCE INSTITUTED BY
PURCHASER. NOTWITHSTANDING THE FOREGOING, PURCHASER SHALL ALSO BE ENTITLED TO
OBTAIN ITS ATTORNEYS’ FEES AND COSTS IN CONNECTION WITH ENFORCING ITS RIGHTS AND
REMEDIES UNDER THIS AGREEMENT. 20. Time of Essence. Time is of the essence of
this Agreement. 21. Closing Documents. At or prior to Closing, each party shall
deliver to the other party appropriate evidence to establish the authority of
such party to enter into and close the transaction contemplated hereby. Seller
also shall execute and deliver to the Title Company at Closing, for it to hold
in escrow pending Purchaser’s payment of the Purchase Price and other required
deliveries to escrow as described below in this Section 21: (i) the Deed; (ii) a
certificate with respect to Section 1445 of the Internal Revenue Code stating,
among other things, that Seller is not a foreign corporation as defined in the
Internal Revenue Code and I.R.S. Regulations; (iii) the General Assignment
substantially in the form attached hereto as Exhibit D; (iv) Seller’s
representation and warranty date down certificate under Section 11; (v) the
Lease; (vi) an assignment of the [*****] Membership Interest, and (vii) such
other documents reasonably necessary or appropriate to complete and evidence the
transaction contemplated hereby, as reasonably requested by the Purchaser or
Title Company, including without limitation a standard title company owner’s
affidavit. 22. Entire Agreement. This Agreement constitutes the entire agreement
of the parties and may not be amended except by written instrument executed by
Purchaser and Seller. All prior understandings and agreements between the
parties are deemed merged herein. 23. Headings. The section headings are
inserted for convenience only and are in no way intended to describe, interpret,
define or limit the scope or content of this Agreement or any provision hereof.
24. Possession. Seller shall deliver actual possession of the Property at
Closing. 25. Applicable Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of California. 26. Successors and
Assigns. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, successors and permitted assigns as
the case may be, and Purchaser shall have the right to assign its rights
hereunder and thereafter be released from any further liability hereunder. 27.
Surviving Clauses. The provisions of this Agreement relating to Purchaser’s
indemnification with respect to its entering upon the Property as set forth in
Section 13 prior to Closing, Seller’s representations, covenants, warranties in
Section 11, Purchaser’s representations, covenants, and warranties in Section
11.1, Seller’s agreement to cooperate with a Rule 3-14 audit, and Seller’s
covenant not to encumber the Property subsequent to the date -18-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu019.jpg]
hereof, and the mutual covenants of Seller and Purchaser to indemnify each
other, as the case may be, as set forth in Section 12, shall not merge into the
Deed but instead shall survive any Closing pursuant to this Agreement. Except as
set forth in the preceding sentence or as otherwise expressly set forth herein,
no other provision of this Agreement shall survive the Closing of this
transaction provided, however, that any action, suit or proceeding with respect
to the truth, accuracy or completeness of any such representations and
warranties shall be commenced, if at all, on or before the date which is
eighteen (18) months after the date of the Closing and, if not commenced on or
before such date, thereafter will be void and of no force or effect. 28. Tax
Deferred Exchange. Either party may structure the purchase or sale of the
Property as a like kind exchange under Internal Revenue Code Section 1031, at
the exchanging party’s sole cost and expense. The non-exchanging party shall
reasonably cooperate therein, provided that the non-exchanging party shall incur
no material costs, expenses or liabilities in connection with the exchanging
party’s exchange, and the non-exchanging party shall not be required to take
title to or contract for purchase of any other property. If the exchanging party
uses a qualified intermediary to effectuate the exchange, any assignment of the
rights or obligations of the exchanging party hereunder shall not relieve,
release or absolve the exchanging party of its obligations to the non-exchanging
party hereunder. The exchanging party shall reimburse the non-exchanging party
for all reasonable out-of-pocket expenses, if any, incurred by the
non-exchanging party in effectuating the exchanging party’s exchange. 29.
Non-Solicitation. From and after the Effective Date, Seller shall not market the
Property for sale, or solicit or accept any back-up offers with respect to the
sale of the Property. 30. Rule 3-14 Audit. Seller agrees to reasonably
cooperate, at no liability, cost or expense to Seller, with Purchaser in
connection with any Rule 3-14 audit that Purchaser may conduct with respect to
the Property within one year after the Closing Date. 31. Calculation of Time
Periods. Unless otherwise specified, in computing any period of time described
herein, the day of the act or event after which the designated period of time
begins to run is not to be included and the last day of the period so computed
is to be included, unless such last day is a Saturday, Sunday or legal holiday
for national banks in the location where the Property is located, in which event
the period shall run until the end of the next day which is neither a Saturday,
Sunday, or legal holiday. Unless otherwise specified, the last day of any period
of time described herein shall be deemed to end at 5:00 p.m. local time in the
state in which the Property is located. 32. Counterparts. This Agreement may be
executed in one or more counterparts and such counterparts taken together shall
constitute one and the same document. For purposes of this Agreement a facsimile
or electronic signature shall be deemed as valid and enforceable as an original.
33. Attorney’s Fees; Pre-litigation Dispute Resolution. Each Party shall pay the
fees and expenses of its own attorneys in connection with the preparation,
negotiation and execution of this Agreement. -19-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu020.jpg]
If a dispute arises out of or relates to this Agreement, or the breach thereof,
and if the dispute cannot be settled through negotiation, the Parties agree
first to try in good faith to settle the dispute by mediation administered by
the American Arbitration Association under its Commercial Mediation Procedures
before resorting to arbitration, litigation, or some other dispute resolution
procedure. If the Parties are unsuccessful in resolving the dispute by mediation
and either Party institutes an arbitration, state court action, federal court
action or other proceeding arising out of or relating to this Agreement, the
prevailing Party, as designated by the arbitration panel, court or tribunal,
shall be entitled to recover from the other Party all costs and expenses
(expressly including, but not limited to, reasonable attorneys’ fees and expert
witness fees), incurred by the prevailing Party in connection with such
arbitration, action or proceeding. [COUNTERPART SIGNATURE PAGE(S) TO FOLLOW]
-20-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu021.jpg]
IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written. PURCHASER: GLADSTONE LAND CORPORATION, a Maryland
corporation By: Name: Title: SELLER: RTS ORCHARDS, LLC, a California limited
liability company By: Name: Title: -21-



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu022.jpg]
EXHIBIT A LAND East Parcels/Phase 1 PARCEL 1: APN: 085-070-10S All of Section
23, Township 21 South, Range 16 East, Mount Diablo Base and Meridian in the
unincorporated area of the County of Fresno, State of California according to
the Official Plat thereof. EXCEPTING THEREFROM, all oil, gas and other
hydrocarbons; non-hydrocarbon gasses or gaseous substances; all other minerals
of whatsoever nature, without regard to similarity to the above-mentioned
substances; and all substances that may be produced therewith from said real
property, as reserved, ALSO EXCEPTING THEREFROM, all geothermal resources,
embracing indigenous steam, hot water and hot brines; steam and other gases, hot
water and hot brines resulting from water, gas or other fluids artificially
introduced into subsurface formations; heat or the associated energy found
beneath the surface of the earth; and by-products of any of the foregoing such
as minerals (exclusive of oil or hydrocarbon gas that can be separately
produced) which are found in solution or association with or derived from any of
the foregoing. ALSO EXCEPTING THEREFROM, the sole and exclusive right from time
to time to drill and maintain wells or other works into or through said real
property and the adjoining streets, roads and highways from the purpose of
exploring for and producing energy resources; the right to produce, inject,
store, and remove from and through such wells or works, oil, gas, water and
other substances of whatever nature, including the right to perform any and all
operations deemed by Grantor necessary or convenient for the exercise of such
rights, including but not limited to the right to conduct seismic testing and
construct, maintain and operate pipeline, valves, catholic protection
facilities, and appurtenances, upon the terms and conditions contained therein,
as reserved by Chevron U.S.A. Inc., a Pennsylvania corporation, in the Deed
recorded September 23,1997 as Document No. 97125175. PARCEL 2: APN: 085-070-11s
AND 31s Parcel A of PLA 07-49, according to the Certificated of Compliance
recorded September 12, 2013, as Document No. 2013-0129763, of Official Records,
described as follows: The East Half of Section 22, Township 21 South, Range 16
East, Mount Diablo Base and Meridian in the unincorporated area of the County of
Fresno, State of California according to the Official Plat thereof. TOGETHER
WITH, that portion lying within the East Half of the Northwest Quarter and the
Northeast Quarter of the Southwest Quarter of said Section 22, being more
particularly described as follows: BEGINNING, at the Northeast corner of said
Northwest Quarter; Thence, South 00°21 '33" West along the East line of said
Northwest Quarter a distance of 3954.33 feet to the Southeast corner of said
Northeast Quarter of the Southwest Quarter; Thence, South 89°42'43" West along
the south line of said Northeast Quarter of the Southwest Quarter a distance of
107.32 feet; Thence, leaving said South line North 03°20'58" West a distance of
1381.87 feet;



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu023.jpg]
Thence, North 10°06'43" West a distance of 411.19 feet; Thence, North 39°30'59"
West a distance of 255.02 feet; Thence, North 23°39'06" West a distance of
307.26 feet; Thence, North 36°17'20" West a distance of 664.79 feet; Thence,
North 17°32'10" East a distance of 345.94 feet; Thence, North 17°07'36" West a
distance of 342.89 feet; Thence, North 12°4T52" East a distance of 237.25 feet;
Thence, North 11 °41 '19" West a distance of 266.97 feet to a point on the North
line of said Northwest Quarter of Section 22; Thence, North 89°38'30" East along
the said north line of the Northwest Quarter a distance of 962.73 feet to the
said Northeast corner of the Northwest Quarter of Section 22 and POINT OF
BEGINNING. EXCEPTING FROM, the East half of said Section 22, all of the oil, gas
and other minerals in and under and that may be produced from said land, as
conveyed to Viola K. and Clarence R. Van Dyke, as Joint tenants, in the Mineral
Deed recorded October 29, 1954 in Book 3511, Page 589 of Official Records, as
Document No. 66555. EXCEPTING FROM, the East half of the West half of said
Section 22, all of the oil, gas and other minerals lying in and under or that
may be produced from said land, as conveyed to Mrs. Betty Jane Milhoan, Mrs.
Marilyn G. Smith and Mr. James F. Griffin, in the Quitclaim Mineral Deed
recorded May 29, 1991 as Document No. 91062604, of Official Records.



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu024.jpg]
EXHIBIT B PERSONAL PROPERTY1 NONE 1 NTD: Parties to confirm any personal
property to be listed.



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu025.jpg]
EXHIBIT C DUE DILIGENCE MATERIALS (a) Plans, drawings, specifications and
engineering and architectural studies and work (including “as built” plans and
drawings, if any) with regard to the Property that are in Seller’s possession;
(b) Any title commitments, title policies, appraisals and surveys of the
Property obtained during the period during which Seller has owned the Property
or otherwise in Seller’s possession; (c) Operating budgets for the Property for
the two (2) most recent complete calendar years and the current year; (d) Income
and expense statements for the Property for the two (2) most recent complete
calendar years and the current year-to-date; (e) Copies of all correspondence in
Seller’s possession relating to any lease or Government Payments with respect to
the Property; (f) Real estate tax bills and statements for the current year and
the previous two (2) years with respect to the Property; (g) Utility bills for
the Property for the two (2) most recent complete calendar years and the current
year-to-date; (h) Copies of insurance certificates with respect to the Property;
(i) Copies of all of the Contracts and any amendments or proposed amendments
thereto with respect to the Property; (j) Copies of any soil boring or other
similar engineering reports with respect to the Property obtained during the
period during which Seller has owned the Property; SELLER HAS NONE IN ITS
POSSESSION OR UNDER ITS CONTROL (k) Any environmental assessment report or study
with respect to the Property in Seller’s possession; SELLER HAS NONE IN ITS
POSSESSION OR UNDER ITS CONTROL (l) Copies of any warranties relating to any
Improvements or Personal Property (including without limitation Irrigation
Equipment) included in the Property which are in Seller’s possession; SELLER HAS
NONE IN ITS POSSESSION OR UNDER ITS CONTROL (m) Any information in Seller’s
possession or control from any governmental agency or authority regarding the
Property or adjacent properties; SELLER HAS NONE IN ITS POSSESSION OR UNDER ITS
CONTROL



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu026.jpg]
(n) Copies of all notices and correspondence received from any governmental
agency of authority regarding the Property or adjacent properties; SELLER HAS
NONE IN ITS POSSESSION OR UNDER ITS CONTROL (o) Copies of all notices and
correspondence received from third-parties claiming an interest or right in and
to the Property, or any portion thereof; SELLER HAS NONE IN ITS POSSESSION OR
UNDER ITS CONTROL (p) Copies of all certificates, applications, permits or other
documents related to or evidencing Water Rights associated with the Property or
any portion thereof; SELLER HAS NONE IN ITS POSSESSION OR UNDER ITS CONTROL (q)
Copies of any well, pump and water quality tests done over the past three (3)
years with respect to the Property; (r) An inventory of all wells and pumps
located on the Property, together with the location, age, and output of each;
and (s) Copies of all company records and organizational documents of [*****]
Water Conveyance Partners, LLC, and thereafter such other information related to
the assets, liabilities, rights, obligations and business of such LLC as
Purchaser may request from time to time.



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu027.jpg]
EXHIBIT D GENERAL ASSIGNMENT THIS GENERAL ASSIGNMENT (this “Assignment”) is
entered into as of the ____ of ____________, 2019, between RTS Orchards, LLC, a
California limited liability company (“Assignor”), and ________________________,
a Delaware limited partnership (“Assignee”). 1. Purchase Agreement; Defined
Terms. This Assignment is being executed and delivered pursuant to that certain
Agreement of Purchase and Sale between Gladstone Land Corporation, a Maryland
corporation, as assigned to Assignee as Purchaser, and Assignor, as Seller,
dated as of _______________, 2019 (as modified and amended from time to time,
the “Purchase Agreement”). Any capitalized term used but not otherwise defined
herein shall have the meaning set forth in the Purchase Agreement. 2. Assignment
and Conveyance. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
bargains, sells, conveys, grants, transfers and assigns to Assignee the entire
right, title and interest of Assignor in and to the following in accordance with
the terms and conditions of the Purchase Agreement: i. All Personal Property;
ii. All warranties, guarantees, bonds, licenses, building permits, certificates
of occupancy, zoning certificates, and other governmental permits and licenses
to and in connection with the construction, development, ownership, use,
operation or maintenance of the Property or any part thereof, to the extent the
same are assignable; and iii. All Water Rights. 3. Indemnity. Assignor agrees to
indemnify, defend and hold Assignee harmless from and against any and all
claims, damages, demands, causes of action, liabilities, judgments, losses,
costs and expenses (including but not limited to reasonable attorneys’ fees)
asserted against or incurred by Assignee caused by the failure of Assignor to
perform any obligation under any of the Contracts. 4. Power and Authority.
Assignor represents and warrants to Assignee that it is fully empowered and
authorized to execute and deliver this Assignment, and the individual signing
this Assignment on behalf of Assignor represents and warrants to Assignee that
he or she is fully empowered and authorized to do so. 5. Attorneys’ Fees. If
either Assignee or Assignor or their respective successors or assigns file suit
to enforce the obligations of the other party under this Assignment, the
prevailing party shall be entitled to recover the reasonable fees and expenses
of its attorneys. 6. Successors and Assigns. This Assignment shall be binding
upon and inure to the benefit of Assignor and Assignee and their respective
successors and assigns.



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu028.jpg]
7. Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.
8. Governing Law. This Agreement shall be governed and interpreted in accordance
with the laws of the State of California. IN WITNESS WHEREOF, Assignor and
Assignee have executed and delivered this Assignment the day and year first
above written. ASSIGNOR ____________________________________
____________________________________ By: Title: ASSIGNEE
_____________________________________ _____________________________________



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu029.jpg]
EXHIBIT E SOLAR IMPROVEMENTS 1 Site Size Module Inverter Modules Number APN
Module Type Inverter Type Other Hardware Name (kW_DC) Quantity Quantity per
Table of tables Boviet- Huawei Sun- Fixed Tilt Racking; Pad Mounted C-22
085-070-31 s 1520 16 20 76 494 BVM6612P-325W 2000/25 KTL-US Meter/Switch Gear 1
NTD: Seller to provide list of Solar Improvements located on the East
Parcels/Phase 1 property.



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu030.jpg]
EXHIBIT F AGRICULTURAL LEASE 26248436.8



--------------------------------------------------------------------------------



 
[gladstonelandsutteravenu031.jpg]
EXHIBIT G DISCLOSURE OF BROKER RELATIONSHIPS 26248436.8



--------------------------------------------------------------------------------



 